Citation Nr: 0334985	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  01-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for superficial thrombophlebitis of the right 
leg, claimed to be the result of Department of Veterans 
Affairs (VA) treatment in August 1998.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a seizure disorder, claimed to be the 
result of VA treatment in August 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active duty for training from January to May 
1975, periods of inactive duty for training thereafter, and 
active military service from November 1976 to July 1984.

When the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for superficial 
thrombophlebitis of the right leg was previously before the 
Board of Veterans' Appeals (BVA or Board) in July 2001, the 
Board remanded it to the VA Regional Office (RO) in Cheyenne 
for additional development.  

The Board's remand also noted that the veteran had a second 
claim, pertaining to a seizure disorder, that required 
clarification.  During a May 2000 hearing at the RO, he had 
apparently withdrawn a claim for secondary service connection 
for a seizure disorder and stated that he wished to continue 
to pursue a claim for compensation for the seizure disorder 
under the provisions of 38 U.S.C.A. § 1151.  The Board 
referred this issue to the RO and requested that the RO seek 
clarification of this matter from the veteran.

Thereafter, the RO sent the veteran correspondence in 
September 2001 informing him that he filed the seizure 
disorder claim under the provisions of 38 U.S.C.A. § 1151.  
The RO further notified him that he needed to state his 
theories of entitlement under this provision if he still 
desired to pursue this claim.  The RO also informed the 
veteran that if he was claiming to have developed a seizure 
disorder as a result of surgery for service-connected nasal 
disability, it would be a secondary service connection claim.  
The veteran subsequently submitted correspondence in 
September 2001, wherein he referred to the RO's 
correspondence, but he did not identify under which theory he 
was seeking entitlement.  A July 2003 supplemental statement 
of the case (SSOC) then characterized the issue as a claim 
for compensation under 38 U.S.C.A. § 1151.  

In light of the procedural history of this case, the 
veteran's May 2000 hearing testimony and his failure to 
respond to the RO's September 2001 query, the Board will also 
characterize the seizure disorder issue as a claim for 
compensation under 38 U.S.C.A. § 1151.  


REMAND

The Board observes that certain aspects of this appeal 
require additional development prior to final adjudication.  
First, July 2003 post-remand correspondence to the veteran 
erroneously characterized his superficial thrombophlebitis 
claim as an application to reopen a final denial.  The 
correspondence informed him that he needed to submit new and 
material evidence to reopen this claim.  

Second, the July 2003 VA correspondence failed to provide 
notice of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000) (VCAA), and its 
application to the veteran's superficial thrombophlebitis 
claim, as requested by the Board's July 2001 remand.  A July 
2003 SSOC also failed to provide notice of the VCAA as it 
applied to this claim.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998). Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Further, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
As such, the Board finds that the case is not ready for 
appellate review and must be remanded for further 
development.
The RO must provide the veteran and his service organization 
the appropriate notice under the VCAA, to include what he 
must show to prevail in these claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The RO should also be cognizant of a recent decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), in which the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Finally, the July 2003 SSOC was sent to a private attorney 
who had represented the veteran on a prior CUE claim, not 
inextricably intertwined with the 1151 claims now before the 
Board.  As a result, the service organization representing 
the veteran on the 1151 claims (the American Legion) has not 
had the opportunity to respond to an April 2003 VA medical 
opinion obtained pursuant to the Board's July 2001 remand or 
make final arguments before the 1151 claims were returned to 
the Board.  Thus, an SSOC (also informing the veteran of the 
applicability of the VCAA to each of his section 1151 claims) 
must be sent to the veteran's service organization.

In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his section 1151 claims of the 
impact of the notification requirements 
on those claims.  Also, as noted above, 
the RO must be cognizant of the recent 
Federal Circuit decision, PVA, supra, 
which held invalid the provisions of 38 
C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year 
period for submitting new evidence had 
expired.  The veteran must be notified 
that he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1).  

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

3.  Then, the RO should readjudicate the 
veteran's claims for compensation under 
the provisions of 38 U.S.C.A. § 1151 for 
superficial thrombophlebitis of the right 
leg and a seizure disorder, claimed to be 
the result of VA treatment in August 
1998.  If any benefit sought on appeal 
remains denied, the veteran and his 
service organization should be provided 
with an SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claims.  An appropriate period of 
time should be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




